OFFICE   OF THE ATTORNEY         GENERAL   OF rEXAS
                              AUSTIN




flonoro blo Tra~lor   RWMll
County Attorney
Titw- County
              ‘In meoh aqm ot oobvlotlonln 8 oettntp
        Court; or a   CountyCaurt notLaw, whetherby
        & jwy or br l,Cnurt,them &all b8 tared
        ,ag9iast th9.,d9~9dant   or a~alnat all doian&-
        utt8, uhon rovqrcll   8re held jofotly,8 trial
        fee ot Flvo uOllnri8,   thm 66~6 to be oalleot
        66 and p&l4 aver.llkthe rem0 m*nner a8 in the
        owe OS a Jury fete,and 1x1the JuatlaeOowt
        tho trial foe ehaU be the mm of POW D01lerr.~
          PO think the above #t&s6 ~ua8tfoa I8 aiwurrsdin
the ns&tlve by the &ate Court of CrinrlnalAppcialr in the
fo1lonlngCeIOSI iil4lardeon  v. state,4 8. %i.(86)99
Vera v. Stat.,10 S. ti.(0d) 383j cod &tnwte bll~, 10
a. w. @a) 703. 7brercrs, we ruqe0tsuUy aaswer your puerr-
tlon in tha.n~atlve.
                                  ttuly anaworryous in-
         Txwtiag mat mhe rorcr&olAg
pulpy,we cre




A#toG